 


 HR 3315 ENR: To provide that the great hall of the Capitol Visitor Center shall be known as Emancipation Hall.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3315 
 
AN ACT 
To provide that the great hall of the Capitol Visitor Center shall be known as Emancipation Hall. 
 
 
1.Designation of Great Hall of the Capitol Visitor Center as Emancipation Hall 
(a)In GeneralThe great hall of the Capitol Visitor Center shall be known and designated as Emancipation Hall, and any reference to the great hall in any law, rule, or regulation shall be deemed to be a reference to Emancipation Hall.  
(b)Effective DateThis section shall apply on and after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
